PER CURIAM.
The only ground upon which equity can be called upon to intervene, under the circumstances disclosed by the papers upon this appeal, is that the plaintiff will suffer irreparable injury unless the court of equity restrains the prosecution of the action at law. This irreparable injury can be suffered only in case the original holder of the note is unable to respond to a judgment for the damages alleged to have been sustained by his failure to comply with the contract out of which the note in suit in the court of law arose. In the complaint in this action we have been unable to find any allegation that the original holder of the note, against whom the plaintiff claims to have a cause of action for damages for breach of contract, is insolvent. If he is capable of meeting any judgment which may be obtained against him because of his alleged breach of contract, then by the payment of the note in question to its *1101holders the plaintiff sustains no irreparable damage. Without this allegation, it seems to us, the plaintiff fails to show any ground for equitable interference. The order should be affirmed, with $10-costs and disbursements.